May 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  VALERO ENERGY CORPORATION, VALERO REFINING COMPANY -
   TENNESSEE, LLC AND THE PREMCOR REFINING GROUP, INC.,
                        Appellants

NO. 14-13-00075-CV                          V.

 RICHARD CUEVAS, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
     OF NICOLAS OSCAR CUEVAS AND DANIEL REYES CUEVAS,
 INCAPACITATED; NICOLAS CUEVAS, MARIA CUEVAS, GUADALUPE
     TORRES, BLANCA RODRIGUEZ AND LUIS SANTOS, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 16, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Valero Energy Corporation, Valero Refining Company - Tennessee,
LLC and The Premcor Refining Group, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.